DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: Amendment filed on 08/11/2021.  This action is made final.
3.	Claim 21 has been added. Claims 1-21 are pending in the case.  Claims 1, 10 and 20 are independent claims.  	

Response to Arguments
4.	Applicant's arguments filed on 08/11/2021 have been considered but are moot in view of new ground of rejection.

Claim Objections
5.	Claim 13 is objected to because of the following informalities:  claim 13 is lack of the antecedent basis for the recited limitation of “the second UI window”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103(a) as being patentable over Greenspan et al. (US PGPUB 2013/0325463; pub date: 12/05/2013) (hereinafter Greenspan) in view of Poulos et al. (US PGPUB 15/0331240; pub date: 11/19/2015) (hereinafter Poulos) and Rogers et al. (US PGPUB 2015/0301597; pub date: 10/22/2015) (hereinafter Rogers). 

As to claims 1 and 10, Greenspan teaches a device for enabling a user to navigate between content using gaze tracking (see [0020]-[0022] and Fig. 1, eye tracker 110 to navigate a web page on a browser), the device comprising: 
a presentation component for presenting a plurality of content to a user in user interface (UI) windows (
see Fig. 3, showing a UI with a plurality of content); 
a camera for capturing gaze points of the user (
see Fig. 1 and [0025], The eye tracker 110 measures eye movement trajectories by illuminating both eyes using a light source with a specific wavelength (e.g., an infra-red LED) and measuring that light's reflection from a user's corneas with a pair of cameras); 
memory storing instructions for detecting the gaze points of the user and controlling focus of the UI windows presented to the user based on the gaze points (
see Fig. 1, storage device 116; memory 124; see [0024]-[0025], The ET software 114 is configured to track a user's gaze patterns with the eye tracker 110 as that user's eyes move across the graphical display generated with the browser 112, to identify the particular items (e.g., words, graphical images, etc.) and/or locations in that graphical display on which that user's eye focus when viewing that graphical display, and to store the associated gaze data on the storage device of the GUI 108; 
see Figs. 2-3 and [0045]-[0046], step 206, “identify areas of focus”; e.g., At step 206, the eye tracker 110 tracks the user's gaze patterns as his or her eyes move across the graphical display so the ET software 114 can identify the fixation locations on which that user's eye focus. In FIG. 3, for example, the eye tracker may track the user gazing at the text in the main frame of the web browser application 306 and the text in the reading pane of the e-mail application 308 for a predetermined amount of time, based upon which the ET software 114 will identify the corresponding areas in the graphical display 300 as fixation locations, or points of interest, for that user); and 
a processor programmed for: creating a user profile comprising one or more interests of the user based on consumption of content of the user (
see Fig. 1, processor 126; see Fig. 2, step 202, “generate and update user profile”; 
see [0032]-[0037], in [0033] At step 202 of the process for identifying related content 200, a user profile 128 is generated for a user. As noted above, the user profile 128 includes information about a user's activities and interests. And information about a user's interests includes, but is not limited to, keywords that have been extracted from the electronic files, network sites, and other content the user has viewed, saved, created, or edited with a GUI 108, and that user's tendencies for accessing and viewing certain content; see [0058] As keywords are extracted from files, network sites, and other content at step 208, those keywords are used to update the user's user profile 128 at step 202); 
analyzing the gaze points of a user from a content-viewing session presented on the presentation component; wherein the content-viewing session comprises the UI windows presented on the presentation component such that a first UI window where the gaze points are tracked is presented in a focused manner and other UI windows without the gaze points are presented in an unfocused manner (
see Figs. 2-3 and [0045]-[0046], step 206, “identify areas of focus”; e.g., At step 206, the eye tracker 110 tracks the user's gaze patterns as his or her eyes move across the graphical display so the ET software 114 can identify the fixation locations on which that user's eye focus. In FIG. 3 [as a content-viewing session], for example, the eye tracker may track the user gazing at the text in the main frame of the web browser application 306 and the text in the reading pane of the e-mail application 308 for a predetermined amount of time, based upon which the ET software 114 will identify the corresponding areas in the graphical display 300 as fixation locations, or points of interest, for that user [e.g., analyzing the gaze pattern or movement to identify interest area]); 

Greenspan does not expressively teach displaying the identified focused area in a focused manner and identifying a first object in the focused window as recited below.
wherein the content-viewing session comprises the UI windows presented on the presentation component such that a first UI window where the gaze points are tracked is presented in a focused manner and other UI windows without the gaze points are presented in an unfocused manner; 

In the same field of endeavor of using eye gazing for a focused area, Poulos teaches using a user profile to determine how to display and modify a content (see [0087] and [0125]-[0126], user profile containing content preference for displaying and modifying a web-based resource).
Poulos teaches utilizing eye tracking to determine point of focus as an active region to enhance the display of content by highlighting the active region in which a particular text is identified in the highlighted region; other non-focused and non-highlighting content or UI windows are displayed in an unfocused manner; thus, Poulos suggests and teaches “wherein the content-viewing session comprises the UI windows presented on the presentation component such that a first UI window where the gaze points are tracked is presented in a focused manner and other UI windows without the gaze points are presented in an unfocused manner; identifying, from the gaze points, a first object at which the user is staring in the first UI window presented in the focused manner (as a type of focused manner) (
see [0030]-[0031], in [0030], The HMD includes technologies that assist in reading or otherwise viewing web-based resources. The HMD can utilize eye tracking and/or head tracking in combination with an analysis of a web-based resource from which content is being displayed to enhance the display of the content. The HMD may display content from a web-based resource while tracking eye and/or head movement of the user wearing the HMD to generate tracking information including user gaze data and head direction data. From the tracking information, the HMD determines an active view region of the display of the HMD as corresponding to a user's desired point of focus. The HMD utilizes the desired point of focus to enhance the display of the content; 
in [0031] the HMD can automatically highlight text that a reader is reading, for example by identifying an article or other content within a webpage as a point of focus; the HMD can limit highlighting based on the underlying resource elements to limit highlighting to the desired article or active region;
see Fig. 4B and [0074]-[0076] and Fig. 5 and [0077]-[0086], e.g., in [0076] In FIG. 4B, the HMD has determined that the user is actively viewing or is reading a line of text [as a first object inside the focused window] from content 537b in a lower sub-region 542b of the second region 542 of the display. The HMD can analyze the webpage hierarchy and determine that the line of text is within a portion of the content of the webpage corresponding to a particular article. For example, the HMD may determine a set of DIV tags associated with a block of text including the line being read by the user. Based on identifying the particular article within the webpage, the HMD provides a visual highlight 544 for the second article. In this example, the second region 542 of the display includes a border providing the visual highlight; 
in Fig. 5 and [0085], At step 612, the HMD modifies a portion of the web-based resource based on any points of focus determined at step 610. Step 612 may include highlighting text of the content that is the user's point of focus. The HMD may add a visual highlight to an article when it is determined that the user's point of focus is within a line of the article, for example. The visual highlight can include a border around the article for example. In another example, the visual highlight may further include visual highlights within the article content to aid the user's reading of the content. … the HMD may modify HTML elements or CSS elements to change a background color for the article corresponding to the point of focus).

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Greenspan and Poulos before him before the effective filing date of the claimed invention, to modify the eye tracking system taught by Greenspan to include the feature of displaying a focused area in a focused manner taught by Poulos to provide the visual feedback to the user.  One would have been motivated to make such a combination because providing the feature of displaying a focused area in a focused manner as the visual feedback to the user would have been obtained by Poulos (see [0087] and [0125]-[0126]; see [0030]-[0031]; see Fig. 4B and [0074]-[0076] and Fig. 5 and [0077]-[0086]).

Greenspan-Poulos-Rogers teaches using a fixation location [can be interpreted as slower viewing speed by fixing a viewing location] as a criteria to determine a focused area with highlighting as a focused manner as set forth above and does not expressively teach identifying a first object in the focused window with a slow speed of viewing to modify a user’s profile as recited below.
tracking the user slowing a speed of viewing the first UI widow on a first object in the first window; identifying, from the user slowing the speed of viewing a first object at which the user is staring in the first UI window presented in the focused manner; 
modifying the user profile to reflect an interest of the user in the first object identified from the user slowing the speed of viewing the first UI window presented in the focused manner; and selecting additional content to present in future viewing sessions based, at least in part, on the modified user profile.  
In the same field of endeavor of using eye gazing for a focused area, Rogers with Greenspan-Poulos-Rogers teaches “tracking the user slowing a speed of viewing the first UI window on a first object in the first UI window; identifying, from the user slowing the speed of viewing the first UI window, attention of the user on the first object in the first UI window presented in the focused manner” (see [0169] the size of the gaze boxes (and/or the timing values such as the first and second look intervals and away time, discussed below) may dynamically vary depending on the context in which the gaze boxes are employed and/or the actions of the user. For example, the size of the gaze boxes may be dependent on a user's speed, location, and/or distance from the objects in the user's field of view. In one embodiment, the first, second, and/or third gaze boxes may be made larger as the user increases in speed or is positioned further away from the objects in the user's field of view, under the assumption that the user is "taking in" a large number of products at once. On the other hand, when the user is close to an object or moving slowly (or is stationary), the size of the gaze boxes may be made smaller, under the assumption that the user is taking the time to focus on particular items [e.g., user slowing the speed of viewing the first UI window]; see Poulos, see [0087] and [0125]-[0126]; see [0030]-[0031]; see Fig. 4B and [0074]-[0076] and Fig. 5 and [0077]-[0086] for displaying focused area in a focused manner; e.g., the HMD provides a visual highlight 544 for the second article. In this example, the second region 542 of the display includes a border providing the visual highlight).

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Greenspan-Poulos-Rogers and Rogers before him before the effective filing date of the claimed invention, to modify the eye tracking system taught by Greenspan-Poulos-Rogers to include the feature of using a slowing viewing speed to identify a focused area taught by Rogers to determine a user’s focused area.  One would have been motivated to make such a combination because providing the feature of using a slowing viewing speed to identify a focused area would have been obtained by Rogers (see [0169]).

Greenspan-Poulos-Rogers-Rogers teaches 
modifying the user profile to reflect an interest of the user in the first object identified from the user slowing the speed of viewing the first UI window presented in the focused manner (
see Greenspan, [0008] each user profile is updated when the corresponding user views any portion of the related content; see [0032]-[0037] and Fig. 2, in step 202,  “Generate and Update User Profile”, the user profile 128 includes information about a user's activities and interests; And information about a user's interests includes, but is not limited to, keywords that have been extracted from the electronic files, network sites, and other content the user has viewed, saved, created, or edited with a GUI 108;
see Poulos, see Fig. 4B and [0074]-[0076] and Fig. 5 and [0077]-[0086], e.g., in [0076] In FIG. 4B, the HMD has determined that the user is actively viewing or is reading a line of text [as a first object inside the focused window] from content 537b in a lower sub-region 542b of the second region 542 of the display. … the HMD provides a visual highlight 544 for the second article. In this example, the second region 542 of the display includes a border providing the visual highlight; 
see Poulos, [0005] explicitly provided user preference; see Figs. 7A-7B and [0091]-[0101], e.g., in [0091], generating user content preference information based on tracking information [including continuously updating]; 
see Rogers, [0169] the size of the gaze boxes (and/or the timing values such as the first and second look intervals and away time, discussed below) may dynamically vary depending on the context in which the gaze boxes are employed and/or the actions of the user. For example, the size of the gaze boxes may be dependent on a user's speed, location, and/or distance from the objects in the user's field of view. In one embodiment, the first, second, and/or third gaze boxes may be made larger as the user increases in speed or is positioned further away from the objects in the user's field of view, under the assumption that the user is "taking in" a large number of products at once. On the other hand, when the user is close to an object or moving slowly (or is stationary), the size of the gaze boxes may be made smaller, under the assumption that the user is taking the time to focus on particular items [e.g., user slowing the speed of viewing the first UI window]; combining Greenspan with Poulos and Rogers, the limitation is taught; and 
 selecting additional content to present in future viewing sessions based, at least in part, on the modified user profile (
see Greenspan, see [0032]-[0037] and Fig. 2, in step 202, “Generate and Update User Profile”; see [0028], The storage device 116 stores a user profile 128 for each user within an enterprise. And each user profile 128 includes information about that user, including that user's activities, that user's organizational role within the enterprise, and that user's interests. The user profile 128 is used to search for other information relevant to the user's activities, organizational role, and/or interests and to present that information to the user in a meaningful manner [present additional content based on the updated user profile stored in previous sessions which is used for the current and any future sessions]; 
see Poulos, , [0005] explicitly provided user preference; see Figs. 7A-7B and [0091]-[0101], e.g., in [0091], generating user content preference information based on tracking information [including continuously updating]; in [0094], by examining the user’s behavior based on eye tracking when viewing many different web-based resources, the HMD is able to determine types of content the user prefers; in [0095]-[0101], The HMD can automatically retrieve resources based on the user's content preferences; combining Greenspan with Poulos and Rogers, the limitation is taught).

One would have been motivated to make such a combination because providing the feature of modifying user’s profile for a focused area identified with a slowing viewing speed and presenting additional content based on an updated user profile or preference to the user would have been obtained by Greenspan (see [0008], [0028], [0032]-[0037] and Fig. 2), Poulos (see Fig. 4B and [0074]-[0076] and Fig. 5 and [0077]-[0086]; see [0005], Figs. 7A-7B and [0091]-[0101]) and Rogers (see [0169]).

As to claims 2 and 11, Greenspan-Poulos-Rogers teaches further comprising rearranging a presentation order of the UI windows presented on the presentation component based on the modification of the user profile to reflect the interest of the user in the first object identified from the gaze points (
see Greenspan, [0008] each user profile is updated when the corresponding user views any portion of the related content; see [0032]-[0037] and Fig. 2, in step 202,  “Generate and Update User Profile”, the user profile 128 includes information about a user's activities and interests; And information about a user's interests includes, but is not limited to, keywords that have been extracted from the electronic files, network sites, and other content the user has viewed, saved, created, or edited with a GUI 108;
see Poulos, [0032] Modifying the resource may include modifying HTML or CSS elements to re-present an order of the articles or to prioritize the articles based on the user's content preference information. The HMD may also use explicitly provided preference information from a user to prioritize articles within a web-based resource; see [0087], the HMD may prioritize articles based on their correlation with the content preferences of the user. Articles with higher correlations to content preference information may be prioritized higher. The HMD can modify the web-based resource to provide a visual indication of this prioritization. . The arrangement or ordering of articles on the display may be modified based on the prioritization).

As to claims 3 and 12, Greenspan-Poulos-Rogers teaches wherein said rearranging the presentation order of the UI windows comprises removing at least one of the UI windows from presentation on the presentation component (see Paulos, see Fig. 5 and [0085], Any number and type of changes to the web-based resource may be performed at step 612. The HMD may also remove or add content and/or resource elements from a web-based resource as part of step 612. …. the HMD may remove content and elements such as JavaScript or other system resource intensive elements of a resource when they are not a point of focus).

As to claims 4 and 13, Greenspan-Poulos-Rogers teaches further comprising: detecting, from the gaze points, that the user has started staring on a second UI window presented in the unfocused manner; and incident to said detection, presenting the first UI window in the unfocused manner and presenting the second UII window in the focused manner (see Poulos, Fig. 5 and [0085], At step 612, the HMD modifies a portion of the web-based resource based on any points of focus determined at step 610 [based on a first UI window or second UI window in focus]. Step 612 may include highlighting text of the content that is the user's point of focus. The HMD may add a visual highlight to an article when it is determined that the user's point of focus is within a line of the article, for example. The visual highlight can include a border around the article for example. In another example, the visual highlight may further include visual highlights within the article content to aid the user's reading of the content. … the HMD may modify HTML elements or CSS elements to change a background color for the article corresponding to the point of focus; thus, when the point of focus is changed from a first UI window to a second UI window, the highlighting is changed to the second UI window as a focused manner accordingly to provide the visual indication of focus and unforced first UI window is changed to unfocused manner).

As to claims 5 and 14, Greenspan-Poulos-Rogers teaches further comprising: identifying, from the gaze points, a second object in the second UI window at which the user is staring; and modifying the user profile to reflect an additional interest of the user in the second object (
Updating a user profile; see Greenspan, [0008] each user profile is updated when the corresponding user views any portion of the related content; see [0032]-[0037] and Fig. 2, in step 202,  “Generate and Update User Profile”, the user profile 128 includes information about a user's activities and interests; And information about a user's interests includes, but is not limited to, keywords that have been extracted from the electronic files, network sites, and other content the user has viewed, saved, created, or edited with a GUI 108;
Identify focused first or second object; see Poulos, Fig. 4B and [0074]-[0076] and Fig. 5 and [0077]-[0086], e.g., in [0076] In FIG. 4B, the HMD has determined that the user is actively viewing or is reading a line of text [as a first object or second object inside a focused window which can be any UI window] from content 537b in a lower sub-region 542b of the second region 542 of the display; see, Fig. 5 and [0085], At step 612, the HMD modifies a portion of the web-based resource based on any points of focus determined at step 610 [any points of focus means that it is based on a first object or a second object in focus]. Step 612 may include highlighting text of the content that is the user's point of focus. The HMD may add a visual highlight to an article when it is determined that the user's point of focus is within a line of the article, for example. The visual highlight can include a border around the article for example. In another example, the visual highlight may further include visual highlights within the article content to aid the user's reading of the content. … the HMD may modify HTML elements or CSS elements to change a background color for the article corresponding to the point of focus).
Thus when the point of focus is changed from a first object in a first UI window to a second object in a second UI window, the highlighting is changed to the second object of the second UI window as a focused manner accordingly as taught by Poulos as set forth above, and the user interest is updated in the user profile as taught by Greenspan as set forth above. 

8.	Claims 6-7, 9, 15-16 and 18-19 are rejected under 35 U.S.C. 103(a) as being patentable over Greenspan-Poulos-Rogers as applied to the claims 1 and 10 above, further in view of Hampiholi et al. (US PGPUB 2015/0309566; pub date: 10/29/2015) (hereinafter Hampiholi). 

As to claims 6 and 15, Greenspan-Poulos-Rogers teaches displaying additional content based on the modified user profile (
see Greenspan, see [0032]-[0037] and Fig. 2, in step 202, “Generate and Update User Profile”; see [0028], The storage device 116 stores a user profile 128 for each user within an enterprise. And each user profile 128 includes information about that user, including that user's activities, that user's organizational role within the enterprise, and that user's interests. The user profile 128 is used to search for other information relevant to the user's activities, organizational role, and/or interests and to present that information to the user in a meaningful manner [present additional content based on the updated user profile stored in previous sessions which is used for the current and any future sessions]; 
see Poulos, , [0005] explicitly provided user preference; see Figs. 7A-7B and [0091]-[0101], e.g., in [0091], generating user content preference information based on tracking information [including continuously updating]; in [0094], by examining the user’s behavior based on eye tracking when viewing many different web-based resources, the HMD is able to determine types of content the user prefers; in [0095]-[0101], The HMD can automatically retrieve resources based on the user's content preferences).
Greenspan-Poulos-Rogers does not expressively teach that the “additional content” is an advertisement as claimed in “further comprising: receiving an advertisement to present to the user based on the modified user profile reflecting the interest of the user in the first object at which the user is staring in the first UI window; and presenting the advertisement on the presentation component in at least one of the UI windows”.
In the same field of endeavor of using eye tracking to provide other content, Hampiholi teaches determining an interest level of the user for an object based on the length of time the gaze points are fixated on the object and modifying the user profile based on the determined user’s interest level (see [0004]-[0006], The controller is configured to determine a user interest level in the content displayed on the user interface based on movement of the user over time and to provide updated content to the user interface based on the user interest level; see Hampiholi Claim 2, determine the user interest level in the content displayed on the segment in response to a time duration of the eye gaze on the segment; see [0030] A profile may be established for each user of the media device 12 based on their interests as determined from past eye gazing data). 
Hampiholi teaches that the “additional content” is an advertisement as claimed in “further comprising: receiving an advertisement to present to the user based on the modified user profile reflecting the interest of the user in the first object at which the user is staring in the first UI window; and presenting the advertisement on the presentation component in at least one of the UI windows” (see [0028] and Figs. 3-4, Referring to FIGS. 3 and 4, after the gaze tracking system 10 determines that the user is viewing the second advertisement 34, which is an image of a shoe in FIG. 3, the gaze tracking system 10 adjusts the content displayed in the first advertisement 32 and the additional advertisements 36 to display other image based shoe advertisements, as shown in FIG. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Greenspan-Poulos-Rogers and Hampiholi before him before the effective filing date of the claimed invention, to modify the eye tracking system taught by Greenspan-Poulos-Rogers to include the feature of determining the user’s interest level by eye gazing an area for a length of time to modify a user’s profile taught by Hampiholi to provide additional content including advertisement based on the interest level with the modified user profile .  One would have been motivated to make such a combination because providing the feature of determining the user’s interest level by eye gazing an area for a length of time to modify a user’s profile to provide addition advertisements would have been obtained by Hampiholi (see [0004]-[0006] and Claim 2; see [0028] and Figs. 3-4).

As to claims 7 and 16, Greenspan-Poulos-Rogers teaches displaying additional content based on the modified user profile (
see Greenspan, see [0032]-[0037] and Fig. 2, in step 202, “Generate and Update User Profile”; see [0028], The storage device 116 stores a user profile 128 for each user within an enterprise. And each user profile 128 includes information about that user, including that user's activities, that user's organizational role within the enterprise, and that user's interests. The user profile 128 is used to search for other information relevant to the user's activities, organizational role, and/or interests and to present that information to the user in a meaningful manner [present additional content based on the updated user profile stored in previous sessions which is used for the current and any future sessions]; 
see Poulos, , [0005] explicitly provided user preference; see Figs. 7A-7B and [0091]-[0101], e.g., in [0091], generating user content preference information based on tracking information [including continuously updating]; in [0094], by examining the user’s behavior based on eye tracking when viewing many different web-based resources, the HMD is able to determine types of content the user prefers; in [0095]-[0101], The HMD can automatically retrieve resources based on the user's content preferences).
Greenspan-Poulos-Rogers does not expressively teach that the “additional content” is an advertisement as claimed in “further comprising: selecting an advertisement to present to the user based on the modified user profile reflecting the interest of the user in the first object at which the user is staring in the first UI window; and providing the advertisement to the presentation component for presentation to the user”.
In the same field of endeavor of using eye tracking to provide other content, Hampiholi teaches determining an interest level of the user for an object based on the length of time the gaze points are fixated on the object and modifying the user profile based on the determined user’s interest level (see [0004]-[0006], The controller is configured to determine a user interest level in the content displayed on the user interface based on movement of the user over time and to provide updated content to the user interface based on the user interest level; see Hampiholi Claim 2, determine the user interest level in the content displayed on the segment in response to a time duration of the eye gaze on the segment; see [0030] A profile may be established for each user of the media device 12 based on their interests as determined from past eye gazing data). 
Hampiholi teaches that the “additional content” is an advertisement as claimed in “further comprising: selecting an advertisement to present to the user based on the modified user profile reflecting the interest of the user in the first object at which the user is staring in the first UI window; and providing the advertisement to the presentation component for presentation to the user” (see [0028] and Figs. 3-4, Referring to FIGS. 3 and 4, after the gaze tracking system 10 determines that the user is viewing the second advertisement 34, which is an image of a shoe in FIG. 3, the gaze tracking system 10 adjusts the content displayed in the first advertisement 32 and the additional advertisements 36 to display other image based shoe advertisements, as shown in FIG. 4).
One would have been motivated to make such a combination because providing the feature of determining the user’s interest level by eye gazing an area for a length of time to modify a user’s profile to provide addition advertisements would have been obtained by Hampiholi (see [0004]-[0006] and Claim 2; see [0028] and Figs. 3-4).

As to claims 9 and 18, Greenspan-Poulos-Rogers teaches further comprising: tracking a length of time the gaze points are fixated on the first object in the first UI window (see Poulos, [0073], [0079], Fig. 5 and [0082], At step 606, the HMD determines any active view regions within the see-through display of the HMD based on the tracking information. Step 606 may include using a time threshold to determine if the user is actively viewing or is otherwise engaged with a particular region of the display. For example, the HMD may consider a region an active region after the tracking information indicates a user's gaze within the region while keeping a steady head direction for a threshold period of time).
Greensapn-Poulos uses the time threshold of eye gazing to determine a focused region which can be interpreted as a type of “interest level” as set forth above and does not expressively using the term of “interest level” as in the limitation of “determining an interest level of the user in the first object based on the length of time the gaze points are fixated on the first object in the first UI window”.
In the same field of endeavor of using eye tracking to provide other content, Hampiholi teaches determining an interest level of the user in the first object based on the length of time the gaze points are fixated on the first object in the first UI window” (see [0004]-[0006], The controller is configured to determine a user interest level in the content displayed on the user interface based on movement of the user over time and to provide updated content to the user interface based on the user interest level; see Hampiholi Claim 2, determine the user interest level in the content displayed on the segment in response to a time duration of the eye gaze on the segment; see [0030] A profile may be established for each user of the media device 12 based on their interests as determined from past eye gazing data). 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Greenspan-Poulos-Rogers and Hampiholi before him before the effective filing date of the claimed invention, to modify the eye tracking system taught by Greenspan-Poulos-Rogers to include the feature of determining the user’s interest level by eye gazing an area for a length of time taught by Hampiholi to provide additional content based on the interest level.  One would have been motivated to make such a combination because providing the feature of determining the user’s interest level by eye gazing an area for a length of time to provide additional content would have been obtained by Hampiholi (see [0004]-[0006] and Claim 2).

As to claim 19, Hampiholi teaches further comprising modifying the user profile to reflect the determined interest level of the user in the first object based (see [0030] A profile may be established for each user of the media device 12 based on their interests as determined from past eye gazing data).
One would have been motivated to make such a combination because providing the feature of modifying the user profile based on the interest level derived from the eye gazing information would have been obtained by Hampiholi (see [0030]).

9.	Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being patentable over Greenspan-Poulos-Rogers as applied to the claims 1 and 10 above, further in view of Kim et al. (US PGPUB 2016/0062452; filing date: 08/27/2015) (hereinafter Kim). 

As to claims 8 and 17, Greenspan-Poulos-Rogers teaches (in a broadest reasonable interpretation) further comprising: determining, from the gaze points, a viewing speed that the user is consuming content in the first UI window presented in the focused manner; and scrolling the content in the first UI window to move based on the viewing speed (
see Poulos, Fig. 4B and [0074]-[0076] and Fig. 5 and [0077]-[0086], At step 612, the HMD modifies a portion of the web-based resource based on any points of focus determined at step 610. Step 612 may include highlighting text of the content that is the user's point of focus. The HMD may add a visual highlight to an article when it is determined that the user's point of focus is within a line of the article, for example. The visual highlight can include a border around the article for example. In another example, the visual highlight may further include visual highlights within the article content to aid the user's reading of the content. … the HMD may modify HTML elements or CSS elements to change a background color for the article corresponding to the point of focus; thus, an active region is displayed in a focused manner;
see Poulos, [0121]-[0123], the user may gaze at the scrollbar 550 for a particular period of time (e.g., two seconds) causing a first triggering event in which the end user may control the scrollbar 550. In some cases, once the first triggering event has been detected by the HMD, the scrollbar 550 may be highlighted or a visual indication (e.g., red dot) may appear with the scrollbar and movement of the visual indication may correspond with a head position. Head tracking techniques may be used to determine a head movement speed and a degree of head movement for determining an updated position of the scrollbar; see Fig. 12 and [0124]-[0131] for the process of proving scrolling based on the gaze information; 
e.g., At step 704, the HMD accesses tracking information that includes eye gaze data and head direction data associated with the user of the HMD; in [0129], At step 716, the HMD generates tracking information as the content is displayed. The tracking information can include, information regarding how fast the end user reads the content [e.g., viewing speed]; In [0130], At step 718, the HMD updates the automatic scrolling rate based on the tracking information and/or event monitoring. The automatic scrolling rate can be updated based on the rate at which the end user is reading the particular content [viewing speed]). 

However, in a narrow interpretation, Poulos accesses tracking information that includes eye gaze data and head direction data associated with the user of the HMD to control the scrolling rate as set forth above and does not expressively teach only using the eye gaze data to determine the viewing speed and to control the scrolling rate.
In the same field of endeavor using eye gazing information to scroll content, Kim teaches determining, from the gaze points, a viewing speed that the user is consuming content in the first UI window presented in the focused manner; and scrolling the content in the first UI window to move based on the viewing speed (see [0208] and Fig. 19D,  Referring to FIG. 19D, the electronic device may determine the scroll speed by detecting eye movement 1931 of the user during the automatic scroll event). 

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Greenspan-Poulos-Rogers and Kim before him before the effective filing date of the claimed invention, to modify the eye tracking system taught by Greenspan-Poulos-Rogers to include the feature of determining the scrolling rate based on the viewing speed of eye gaze data taught by Kim to control the scrolling rate.  One would have been motivated to make such a combination because providing the feature of determining the scrolling rate based on the viewing speed of eye gaze data would have been obtained by Kim (see [0208]).

10.	Claim 21 is rejected under 35 U.S.C. 103(a) as being patentable over Greenspan-Poulos-Rogers as applied to the claim 10 above, further in view of Avalos et al. (US PGPUB 2016/0379261; filing date: 6/26/2015) (hereinafter Avalos). 

As to claim 21, Greenspan-Poulos-Rogers suggests and doesn’t expressively teach “wherein the second UI window presents an advertisement related to the first object in the first UI window” (see Rogers, [0113] The environment objects 126 may further include fill objects 132. The fill objects 132 may include objects that are not an object of study, but which are present in the simulated environment to provide for a more realistic setting. For example, fill objects 132 may include product shelf displays, advertisements, etc.).
In the same field of endeavor of displaying content, Avalos teaches “wherein the second UI window presents an advertisement related to the first object in the first UI window” (see [0027] Based on these audience metrics. The digital sign 102 can identify portion A 202 as having the greatest audience attention at that moment and can select content related to the subject matter of portion A 202. For examples, portion A 202 may be a part of a menu that shows desert items. In response, the digital sign 102 may select a video advertisement related to deserts and begin displaying the advertisement in another portion of the display screen 200).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Greenspan-Poulos-Rogers and Avalos before him before the effective filing date of the claimed invention, to modify the eye tracking system taught by Greenspan-Poulos-Rogers to include the feature of displaying related advertisement in another window taught by Avalos to show related content.  One would have been motivated to make such a combination because providing the feature of displaying related advertisement in another window would have been obtained by Avalos (see [0027]).

11.	Claim 20 is rejected under 35 U.S.C. 103(a) as being patentable over Greenspan-Poulos-Rogers as applied to the claim 1 above, further in view of Krulce et al. (US PGPUB 2014/0267034; pub date: 09/18/2014) (hereinafter Krulce). 

As to claim 20, the claim 20 reflects substantially similar subject matters as the claim 1 and claim 20 reflects a media comprising steps within the device of claim 1, thus are rejected along the same rationale for the same limitations.
Additionally, Krulce teaches “monitoring a face of a user; locating gaze points on the screen corresponding to the monitored face of the user” (
see [0019], a gaze may be detected by determining eye direction of a detected face; 
see Fig. 2 and [0025]-[0030], Fig. 3 and [0031]-[0034], steps 308-316, 
in [0033] If a face is detected at 308, gaze detection may be initiated (312). … Optical detection sensor module 122 … may determine if a gaze is detected (314). A gaze may be detected using any number of gaze detection algorithms, which may include analyzing information captured by optical detection sensor module 122 to determine a direction of the eyes on the detected face. A gaze may also be detected by analyzing other features of a detected face, such as corners of the eyes or mouth, eyebrows on the detected face, ears on the detected face, or other facial features that may be used to determine a direction of a gaze and to determine if a detected face is gazing in a direction of display component 114. 
If a gaze is not detected, optical detection sensor module 122 continues to look for a gaze (308, 312, 314) as long as a face is still in the field of view of optical detection sensor module 122. … 
However, if a gaze is detected, display component 114 may be activated (316) allowing user to view content displayed on display component. …. Moreover, a user 120 may be able to further interact with the content displayed on the activated display component 114 through gaze detection and/or eye tracking implemented by optical detection sensor module 122 alone or in combination with processing component 106, such as described above with respect to process 200 in FIG. 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Greenspan-Poulos-Rogers and Krulce before him before the effective filing date of the claimed invention, to modify the eye tracking system taught by Greenspan-Poulos-Rogers to include the feature of monitoring a user’s face to locate gaze points taught by Krulce to provide an eye gaze direction determination mechanism by using face features.  One would have been motivated to make such a combination because providing the feature of monitoring a user’s face to locate gaze points to provide an eye gaze direction determination mechanism by using face features would have been obtained by Krulce (see [0019]; see Fig. 2 and [0025]-[0030], Fig. 3 and [0031]-[0034]).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Osman et al. (US PGPUB 2012/0300061) discusses method includes an operation for operating the electronic device in a first mode of operation, and an operation for tracking the gaze of a user interfacing with the electronic device. The electronic device is maintained in a first mode of operation as long as the gaze is directed towards a predetermined target. In another operation, when the gaze is not detected to be directed towards the predetermined target, the electronic device is operated in a second mode of operation, which is different from the first mode of operation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179